        8:01-cr-00257-JFB Doc # 35 Filed: 06/08/20 Page 1 of 3 - Page ID # 69



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:01CR257

         vs.
                                                                              ORDER
    LUKE J. SOULE,

                         Defendant.


        This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 33. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). Defendant has filed his request for release

with the prison system, and his request for compassionate release was denied by the

warden of FCI Sandstone. In Section 603 of the First Step Act, Congress amended 18

U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

compassionate release “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Under the law, it matters not that the COVID-19 pandemic

creates a great health risk to many prisoners. Administrative exhaustion under the Act is

a jurisdictional prerequisite to this Court making a decision as to compassionate relief. 1


1
  See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.
16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
def endant's motion for compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic due

                                                     1
        8:01-cr-00257-JFB Doc # 35 Filed: 06/08/20 Page 2 of 3 - Page ID # 70



        Once it has been shown that the prisoner has

         fully exhausted all administrative rights to appeal, a failure of the of the
         Bureau of Prisons to bring a motion on the defendant’s behalf, or the lapse
         of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, the court may reduce the term of
         imprisonment after considering the following factors: extraordinary and
         compelling reasons warrant such a reduction; or, the defendant is at least
         70 years old, has served 30 years in prison for the offense or offenses the
         defendant is currently imprisoned; and a determination has been made by
         the Director of the BOP that the defendant is not a danger to the safety of
         another person or the community.

        18 U.S.C.A. § 3582 (c)(1)(a)(i-ii).

It does not appear from defendant’s motion, Filing No. 33, that he has appealed the

finding of the prison warden. Since the defendant has not shown to have exhausted all

administrative rights with the BOP, the Court does not have jurisdiction at this time.

However, the Court will appoint the Federal Public Defender’s Office to oversee this

case.

        THEREFORE, IT IS ORDERED THAT:

        1. Defendant’s motion for compassionate release, Filing No. 33, is stayed pending

            exhaustion of his administrative remedies.




to f ailure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craf t an exception” to §
3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion f ailed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's receipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (f inding court lacked jurisdiction over the def endant's request for
compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock f oreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).


                                                     2
8:01-cr-00257-JFB Doc # 35 Filed: 06/08/20 Page 3 of 3 - Page ID # 71



2. The Public Defender’s office, Dave Stickman, is appointed to represent the

   defendant.


Dated this 8th day of June, 2020.
                                        BY THE COURT:

                                        s/ Joseph F. Bataillon
                                        Senior United States District Judge




                                    3
